PD-1564-14
                                                                                     COURT OF CRIMINAL APPEALS
         FILED IN
COURT OF CRIMINAL APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                  Transmitted 1/12/2015 12:00:00 AM
     JANUARY 16, 2015
                                                                                     Accepted 1/16/2015 4:11:22 PM
   ABEL ACOSTA, CLERK                                                                                 ABEL ACOSTA
                                             NO. PD-1564-14
                                                                                                             CLERK

    LESTER RAY GUY                                         *   IN THE COURT OF
                                                           *
             Petitioner


    VS.                                                    *   CRIMINAL APPEALS




    THE STATE OF TEXAS
              Respondent                                   *   AT AUSTIN, TEXAS




                        MOTION FOR EXTENSION OF TIME TO FILE
                            PETITION FOR DISCRETIONARY REVIEW

    TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

              COMES NOW, LESTER RAY GUY, Appellant, and files this Motion for an Extension in

    which to file a Petitionerfor Discretionary Review. In supportof this motion, Petitioner showsthe

    Court the following:

                                                     I.


              The Petitioner's appeal was affirmed by the Third Court of Appeals on October 22, 2014.

     Motion for Rehearing and Rehearing En Banc were denied on December 11, 2014. Appellant's

     P.D.R. istherefore duebyJanuary 9,2015. Petitioner hasrequested untimely proseextensions, but

     counsel has requested no previous extensions.

                                                     II.


              Pursuant to Texas Rules of Appellate Procedure 68.2(c) Petitioner would hereby request an

     extension of time in which to file his P.D.R.

                                                     III.


              Attorney for the Petitioner would further show the Court that he has been diligent in
     preparing Appellant's application in this case. Due to counsel's trial and appellate schedule he has
not been able to complete the research and drafting of the application, and would therefore request

this extension so that he may timely do so. Counsel is finishing a death penalty appeal to this Court

and is unable to complete this application by the required date.

       WHEREFORE, Appellant prays the Court grant this Motion and extend the deadline for

filing the Petitioner 's PDR to February 9, 2015


                                                      Respectfully Submitted,

                                                      ARIEL PAYAN
                                                      Attorney at Law
                                                      1012 Rio Grande
                                                      Austin, Texas 78701
                                                      (512)478-3900
                                                      (512) 472-4102 (fax)
                                                      Arielpayan@hotmail.com

                                                         /s/ Ariel Payan
                                                      ARIEL PAYAN
                                                      State Bar No. 00794430



                                   CERTIFICATE OF SERVICE



       By my signature above I hereby certify that a true and correct copy of the above and
foregoing Motion for Extension of Time to File Petition for Discretionary Review has been
delivered to the Criminal District Attorney, on January 9, 2015.